Citation Nr: 1644312	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  12-13 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from March 1958 to March 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for bilateral hearing loss and tinnitus.  The Veteran timely appealed that decision.  

The Veteran testified at a Board hearing before the undersigned in September 2016.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's tinnitus was incurred in military service.


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this case, the Veteran has reported in several statements and also during his September 2016 hearing that he currently suffers from tinnitus.  Tinnitus is a disorder that is readily observable by laypersons and does not require medical expertise to establish its existence.  See Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's service treatment records do not document at diagnosis, complaints or treatment for tinnitus, including in his February 1960 separation examination.  However, the fact that his account is not supported by contemporaneous clinical evidence does not render it inherently incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  

The Veteran's occupational specialty (MOS) during service was as a light weapons infantryman.  The Veteran testified in his September 2016 hearing, as well as reported in several statements of record, that he was attached to an armored division during his period of service in Germany and that during that time he was exposed to a variety of small and large weapons fire, including howitzers.  In light of the Veteran's MOS during military service as well as his competent and credible statements of record, the Board concedes that his noise exposure is consistent with the types, places and circumstances of his military service.  See 38 U.S.C.A. §§ 1154(a) (West 2014).  

The Veteran underwent a VA examination in September 2010, at which time the examiner noted that the Veteran did not report any tinnitus during his medical history interview.  The examiner noted that the Veteran worked for 15 years in construction with the Tennessee Valley Authority (TVA), and has filed a disability claim with that entity for hearing loss.  The examiner subsequently opined that, since the Veteran had significant noise exposure and had filed a disability claim with the TVA for hearing loss and since he had never filed a claim for disability with VA since 1960, the Veteran's hearing loss and tinnitus were less likely than not caused by his military service.  

In his September 2010 notice of disagreement, February 2012 statement, and May 2012 substantive appeal, VA Form 9, the Veteran repeatedly and consistently stated that the VA examiner did not write down his report of medical history correctly during his September 2010 VA examination.  The Veteran stated that he had tinnitus ever since his military service; the Veteran testified consistently that he had tinnitus "ever since military service" during his September 2016 hearing.  

Based on the foregoing evidence, the Board finds that by resolving all favorable doubt in his favor, the Veteran's tinnitus is shown to have been incurred during military service.  

The Board acknowledges the VA examiner's opinion in this case.  However, that examiner did not appear to consider the Veteran's reports of medical history, or at best, failed to ask the Veteran regarding that medical history during his medical examination.  The Veteran's testimony and statements additionally dispute many of the assumptions of the rationale for the examiner's opinion, including the Veteran's work history with TVA which began in 1979, approximately 19 years after the Veteran's discharge from service.  Moreover, the Veteran is competent to state that he was exposed to loud noise during service and that the ringing in his ears began during service as these statements are within his lay observation.  Layno v. Brown, 6 Vet. App. 465, 470 (1994); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran's consistent and competent lay statements indicate that he had tinnitus ever since military service.  The Board finds these statements to be both credible and probative.  

On balance, when the Veteran's lay statements are weighed against the VA examiner's opinion, the evidence appears to be at least in equipoise as to whether the Veteran's tinnitus was incurred during military service.  

By resolving all reasonable doubt in his favor, the Board finds service connection for tinnitus is warranted, based on the evidence of record at this time.  38 C.F.R. § 3.303 (b) (2014); Charles v. Principi, 16 Vet. App. 370 (2002); Fountain v. McDonald, 27 Vet. App. 258 (2015).


ORDER

Service connection for tinnitus is granted.  


REMAND

As noted above, the Veteran testified during his September 2016 hearing that he barbered for approximately 19 years after his discharge from military service before working for the TVA for approximately 15 years.  The Veteran further stated that he spent a majority of those 15 years merely placing rebar, which is not a noisy job.  The Veteran also argues that a 1979 audiogram demonstrates hearing loss prior to beginning his construction job, which the examiner stated was the more likely cause of his current hearing loss.  The examiner does not address any of this evidence in his opinion; rather, he generically opined that since the Veteran worked in construction following service, that must be the source of his hearing loss.  Thus, Board finds the VA examiner's opinion is inadequate and a remand is necessary in order to obtain another VA examination and medical opinion which adequately and appropriately addresses the facts of this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise). 

Additionally, it appears that the Veteran may have filed a disability claim for hearing loss with some other entity other than VA, such as either workers' compensation or a Social Security Administration (SSA) claim.  On remand, the AOJ should clarify what type of claim the Veteran filed and attempt to obtain any records associated with that non-VA disability claim.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010); see also Baker v. West, 11 Vet. App. 163, 169 (1998). 

Finally, on remand, any outstanding private and VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all VA treatment records from the Birmingham VA Medical Center, or any other VA medical facility that may have treated the Veteran, and associate those documents with the claims file.

2.  Ask the Veteran to identify any private treatment that he may have had for his bilateral hearing loss, which is not already of record.  After securing the necessary releases, attempt to obtain and associate those identified treatment records with the claims file.  If any identified records cannot be obtained and further attempts would be futile, such should be noted in the claims file and the Veteran should be notified so that he can make an attempt to obtain those records on his own behalf.

3.  Clarify whether the Veteran filed a disability claim for bilateral hearing loss with TVA or SSA or some other entity.  If so, attempts should then be made to obtain those records from the appropriate entity.  Any negative search should be noted in the record and communicated to the Veteran.  Additionally, in the event of a negative search, if it is determined that additional research requests would be futile, then a memorandum of unavailability should be drafted and added to the record.

4.  Schedule the Veteran for a VA audiological examination.  The claims folder must be made available to and be reviewed by the examiner in conjunction with the examination.  Testing should be conducted so as to determine whether the Veteran meets the definition of impaired hearing.  38 C.F.R. § 3.385 (2015).  The examination report should also discuss the Veteran's complaints of hearing loss and its impact on the Veteran's activities of daily living and occupational functioning.  

Then, the examiner should opine whether the Veteran's bilateral hearing loss is at least as likely as not (50 percent or greater probability) caused by or otherwise related to military service, to include any noise exposure therein.  

The examiner should focus specifically on whether the noise exposure in service is the cause of any current hearing impairment, or whether such hearing loss began during or was initially manifested during military service.  Facts and medical principles relied on to arrive at an opinion should be set forth, including any principles relating to the possibility of a delayed onset of loss of acuity due to noise exposure in service.  

In addition, the examiner should address the 1979 audiogram of record; the examiner should additionally address the Veteran's work history which consists of barbering from discharge from service in 1960 until 1979, at which time he worked for 15 years for the Tennessee Valley Authority (TVA) in construction.  

The examiner should also address of the Veteran's lay statements regarding onset of symptomatology and any continuity of symptomatology since onset and/or since discharge from service.  The examiner should also specifically address the previous VA examination reports of record and those examiners' findings and conclusions, and any other pertinent evidence of record, as appropriate.  

Next, the examiner should opine whether the Veteran's bilateral hearing loss was more likely, less likely or at least as likely (a) caused by; or (b) aggravated (i.e., permanently worsened beyond the normal progression of that disease) by the Veteran's service-connected tinnitus.  

If aggravation of the Veteran's bilateral hearing loss by his tinnitus is found, the examiner must attempt to establish a baseline level of severity of his bilateral hearing loss prior to aggravation by the service-connected tinnitus.

All opinions must be accompanied by an explanation.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

5.  Following any additional indicated development, the AOJ should review the claims file and readjudicate the Veteran's claim of service connection for bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


